Citation Nr: 0019459	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-05 903	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant is entitled to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code, for periods of enrollment from April 6, 1994 to 
June 20, 1995.


ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran had active military service from July 1959 to 
July 1963.  The appellant is the veteran's spouse.  Her claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 1998 determination of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The issue before the Board is whether the appellant is 
entitled to the payment of Chapter 35 educational assistance 
benefits for periods of enrollment from April 6, 1994 to June 
20, 1995.  In a rating decision dated May 1996, the RO found 
the veteran permanently and totally disabled and established 
the basic eligibility for Chapter 35 benefits, effective from 
June 8, 1992.  The appellant's eligibility for Chapter 35 
benefits derives from her status as spouse of a veteran who 
has a permanent and total disability rating.  See 38 U.S.C.A. 
§ 3501(a)(1)(D) (West 1991); 38 C.F.R. § 21.3021(a)(3)(i) 
(1999).

On October 22, 1996, the RO received the appellant's 
application for Chapter 35 benefits.  It reflects that the 
appellant was enrolled in a medical assistant program at City 
College in Gainesville, Florida from April 1993 to May 1994.  
On February 2, 1998, the RO received a VA Form 22-1999 
(Enrollment Certification) from the appellant's university 
certifying the appellant's enrollment in courses from April 
6, 1994 to June 20, 1995.  Based on this information, by 
letter dated February 1998, the RO denied the appellant 
Chapter 35 benefits for coursework pursued from April 6, 1994 
to June 20, 1995.

The appellant alleges that she should be paid DEA benefits 
retroactively for enrollment between April 1994 and June 
1995, on the basis that she was not able to apply for such 
benefits until 1996, after the RO granted the veteran a 
permanent and total disability evaluation.  During the 
pendency of the appellant's appeal, certain portions of 38 
C.F.R. Part 21 that pertain to claims and effective dates for 
awards of educational assistance benefits were changed, 
effective June 3, 1999.  See 64 Fed. Reg. 23,769 (1999).  
When a law or regulation changes after a claim has been 
filed, but before the judicial appeal process has been 
completed, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

According to the former criteria governing the payment of 
Chapter 35 benefits, the commencing date of an award of 
educational assistance allowance will be the latest of the 
following dates: (1) the date certified by a school or 
establishment under paragraph (b) or (c); (2) the date one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later; and (3) the 
later of the effective date of the approval of the course, or 
one year before the date VA receives the approval notice.  38 
C.F.R. § 21.4131(a) (1998).

According to the revised criteria, the commencing date of a 
first-time award of educational assistance allowance for an 
individual eligible under Chapter 35 will be the latest of 
the following dates: (i) the beginning date of eligibility; 
(ii) one year before the date of claim; (iii) the date 
certified by a school or establishment under paragraph (b) or 
(c); and (iv) the later of the effective date of the approval 
of the course, or one year before the date VA receives the 
approval notice. Paragraph (b), which governs school 
certification of courses leading to a standard college 
degree, provides that when a student enrolls in a resident 
course or subject, the commencing date of an award of 
educational assistance will be the first scheduled date of 
classes for the term in which the student is enrolled.  38 
C.F.R. § 21.4131(b), (d) (1999).

The revised criteria may affect the appellant's claim in this 
case because the receipt date of her enrollment 
certification, on which the RO based its denial, is no longer 
relevant.  However, the RO has not considered these criteria 
in deciding the appellant's claim.  In view of the foregoing, 
action on this claim is deferred and the claim is remanded to 
the RO for the following:

The RO should readjudicate the 
appellant's claim pursuant to the revised 
criteria noted above.  If the RO denies 
the benefit sought on appeal, it should 
provide the appellant a supplemental 
statement of the case, which includes 
citations to and a discussion of the new 
criteria of 38 C.F.R. § 21.4131, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.

The purpose of this remand is to afford the appellant due 
process of the law.  No inference should be drawn regarding 
the final disposition of the claim.  The appellant need take 
no action until she is informed otherwise.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




